HILL, Judge.
Summary judgment is proper where “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.” G.S. 1A-1, Rule 56(c). In ruling on a motion for summary judgment, the trial judge does not decide issues of fact but merely determines whether a genuine issue of fact exists. Vassey v. Burch, 301 N.C. 68, 269 S.E. 2d 137 (1980); Singleton v. Stewart, 280 N.C. 460, 186 S.E. 2d 400 (1972). The affidavits filed in support of the parties’ motions for summary judgment provide *321forecasts of evidence upon which we base our review of the trial judge’s decision that no genuine issue of material fact exists in this case.
Defendants’ affidavits forecast evidence by local realtors which tends to show that the market value of plaintiffs lot was not damaged by the construction of defendants’ driveway across the cul-de-sac. Plaintiffs affidavits forecast evidence which tends to show that the construction of defendants’ driveway in front of plaintiffs lot “blocked reasonable and necessary access to the plaintiffs lot,” and that, the alleged change in plaintiffs access “greatly impaired the fair market value of the plaintiffs lot.” We must examine these affidavits in light of Rule 56(e) of the North Carolina Rules of Civil Procedure which requires allegations of “specific facts showing that there is a genuine issue for trial.” Thus, the question for our decision is whether the above-quoted forecasts of evidence are sufficient under Rule 56(e) to show a genuine issue of material fact. We hold that the forecasts are sufficient to withstand summary judgment.
“Generally, an owner in common in an easement cannot make alterations which will render the easement appreciably less convenient and useful to any one of the co-tenants.” 25 Am. Jur. 2d Easements and Licenses § 88, p. 494. Although plaintiff has not spelled out in minute detail the changes in access to his lot made by the construction of the driveway, we find he has alleged facts to show that such construction in front of his lot has created a change in plaintiffs access thereto. Since the facts alleged in plaintiffs affidavit are within his personal knowledge and are admissible at trial, he has forecast evidence from which a jury may find that his use of the easement is “appreciably less convenient and useful.”
We believe plaintiff has forecast a genuine issue of material fact as to the change in access and its attendant effect upon the value of plaintiffs lot. We therefore reverse the order .of the trial judge granting defendants’ motion for summary judgment and remand the case for trial.
Reversed and remanded.
Judge WHICHARD concurs.
*322Judge Hedrick dissents.